Citation Nr: 0822394	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected recurrent left knee ganglion cyst, status post 
excision.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from August 1983 to March 2003.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated April 2003 and 
October 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

In March 2005, the veteran testified before the undersigned 
at a Travel Board hearing.  The veteran also testified before 
the undersigned via videoconference in July 2007.  
Transcripts of both hearings are associated with the claims 
file.  

At the July 2007 hearing, the undersigned left the 
evidentiary record open for 30 days in order for the veteran 
to submit additional evidence in support of his claims.  
However, additional evidence from the veteran was not 
received by the Board within the 30-day period and the Board 
issued a decision in October 2007 which addressed the issues 
on appeal.  The veteran appealed the Board's October 2007 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

The record contains a Joint Motion for Remand, dated in April 
2008, wherein the veteran's attorney and the VA General 
Counsel agreed to vacate the October 2007 Board decision 
because the veteran had, in fact, submitted additional 
evidence to the Appeals Management Center (AMC) in 
Washington, DC, within 30 days of the July 2007 hearing.  As 
stated above, however, the Board was unaware of this evidence 
as it had not been associated with the claims folder prior to 
the October 2007 Board decision.  In April 2008, a CAVC order 
was issued, vacating the Board's October 2007 decision in 
order for the additional evidence to be considered, and the 
appeal is now before the Board for further consideration.  

The Board notes that, in an April 2003 rating decision, the 
RO denied a claim of service connection for arthritis of the 
left knee.  The veteran did not appeal the denial of this 
claim.

In August 2007, the veteran submitted a private medical 
statement attributing his left knee arthritis and meniscal 
tear to repetitious activities performed during service.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected recurrent 
left knee ganglion cyst, status post excision, measures no 
more than 6 centimeters, is superficial with no underlying 
soft tissue damage, and is manifested by tenderness on 
objective examination.  Other aspects of disability 
attributable to the service connected residuals of recurrent 
left knee ganglion cyst include limitation of left knee 
motion to 5 degrees of extension and 120 degrees of flexion 
with pain at 115 degrees and increased pain and swelling 
after prolonged physical activity.

2.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment consistent with his occupational experience.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation, but 
no higher, for service-connected recurrent left knee ganglion 
cyst, status post excision, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.72, Diagnostic Code 7804 
(2007).

2.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, indicate which 
information and evidence VA will obtain, and indicate which 
information and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court 
of Appeals for Veterans Claims has held that VCAA notice 
should be provided to a claimant prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

With respect to the increased rating claim, the veteran is 
challenging the initial disability evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record shows that the VCAA duty to notify was 
satisfied by way of a letter sent to the veteran in December 
2002 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  As a result, the Board need not 
address the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With respect to the veteran's claim for TDIU, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
veteran in August 2004 that addressed all of the notice 
elements and was sent prior to the initial AOJ decision 
addressing this issue, i.e., the October 2004 rating 
decision.  The letter informed the veteran of what evidence 
was required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes the veteran was informed of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from August 2002 to 
March 2003, and the veteran submitted medical records from 
his private physician, Dr. M.T.S., dated from February 2003 
to July 2007.  The veteran was also afforded VA examinations 
in January 2003, September 2004, and November 2006.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.





II.  Facts and Analysis

A.  Initial Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service connection for a recurrent ganglion cyst of the left 
knee, status post excision, was established in April 2003, 
and the RO assigned a noncompensable (zero percent) 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7819, effective April 1, 2003.  At that time, the 
RO considered the veteran's service medical records which 
showed that he was diagnosed with a ganglion cyst in 1984, 
which was excised later that same year but returned in 
November 1995.  In assigning the noncompensable rating, the 
RO considered a January 2003 VA examination report which 
showed the veteran had a movable, non-tender cyst measuring 2 
cm by 1 cm over the lateral portion of his left knee.  
Physical examination and X-rays of the veteran's left knee 
were normal.  

The veteran appealed the RO's determination and has asserted 
that his service-connected ganglion cyst disability warrants 
a higher, compensable disability rating.  As noted, the 
veteran's service-connected ganglion cyst is rated as 
noncompensable under DC 7819.  DC 7819 applies to benign skin 
neoplasms and provides that disabilities under this code 
should be rated under Diagnostic Codes 7801 to 7805 for scars 
or impairment of function.  

Under DC 7801, a 10 percent rating is the minimum rating for 
scars other than of the head, face or neck which are deep or 
cause limited motion and involve an area or areas exceeding 6 
square (sq.) inches (39 sq. centimeters (cms.)).  A 20 
percent rating is warranted when the involved area or areas 
exceeds 12 sq. inches (77 sq. cms.).  A 30 percent rating is 
warranted when the involved area or areas exceeds 72 sq. 
inches (465 sq. cms.).  A 40 percent rating is warranted when 
the area or areas exceeds 144 sq. inches (one sq. foot) (929 
sq. cms.).  

Under DC 7802, a 10 percent rating is the only and maximum 
rating for scars other than of the head, face or neck which 
are superficial, do not cause limited motion, and involve an 
area or areas of 144 square (sq.) inches (one sq. foot) (929 
sq. centimeters) or greater.  Under DC 7803, a 10 percent 
rating is the only and maximum rating for scars which are 
superficial and unstable.  Under DC 7804, a 10 percent rating 
is the only and maximum rating for scars which are 
superficial and painful on examination.  DC 7805 provides 
that scars should be rated based on limitation of function of 
the affected part.  

Notes to DCs 7801 to 7804 provide that a deep scar is one 
associated with underlying soft tissue damage.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.

The pertinent evidence of record shows the veteran's service-
connected ganglion cyst is a recurrent condition that appears 
on the lateral portion of the left knee and is consistently 
described as non-tender and movable.  See VA examination 
reports dated January 2003 and September 2004.  The 
measurements of the veteran's ganglion cyst have been 
variously reported as 2 by 1 cms., approximately 4 cms., 5 
cms., approximately 6 cms., and 5 by 1 cms.  See VA 
examination reports dated January 2003 and September 2004 
examination; see also private medical records dated May 2004, 
August 2006, and August 2006 MRI report.  

At the January 2003 and September 2004 VA examinations, the 
veteran was able to demonstrate full range of motion in his 
left knee and the private medical evidence of record 
indicates that he has "functional" range of motion.  See 
private medical records dated May 2004 to October 2006.  The 
evidence shows the veteran has consistently reported that he 
experiences increased pain and swelling in his left knee 
after physical activity, including prolonged walking, stair-
climbing, and general overuse.  In this regard, the evidence 
shows the veteran also has a tear in his left lateral 
meniscus and arthritis in the patellofemoral joint.  See 
August 2006 MRI report.  The evidence shows, however, that 
the veteran's ganglion cyst and arthritic changes do not 
involve or invade the joint space in his left knee.  See July 
2007 private medical record from Dr. M.T.S.  

The most recent medical evidence of record shows the veteran 
reported that his pain was getting progressively worse and 
that he has flare-ups of pain and swelling that occur at the 
end of the day.  See November 2006 VA examination.  On 
examination, the veteran was able to demonstrate extension to 
five degrees and flexion to 120 degrees, with complaints of 
pain at 115 degrees.  The November 2006 VA examiner noted the 
veteran had decreased range of motion with repetitive use due 
to pain.  The examining physician also noted that the 
veteran's service-connected ganglion cyst disability was 
manifested by edema and tenderness but that his soft tissue 
fullness remains.  

Based on the foregoing, the Board finds that a 10 percent 
rating is warranted for the veteran's service-connected left 
ganglion cyst disability.  In making this determination, the 
Board notes that the November 2006 VA examination report 
reflects that the veteran's service-connected disability is 
superficial as there is no underlying soft tissue damage and 
is manifested by tenderness on objective examination.  The 
Board does note that the evidence dated prior to the November 
2006 VA examination describes the veteran's ganglion cyst as 
non-tender; however, the evidence shows the veteran has 
consistently reported experiencing increased pain and 
swelling in his left knee after prolonged activity.  
Accordingly, the Board finds that a 10 percent disability 
rating is warranted under DC 7804.  See 38 C.F.R. § 4.118, DC 
7804 (2007).  A rating higher than 10 percent is not 
warranted, however, because there is no evidence showing the 
veteran's service-connected disability is deep, with 
underlying soft tissue damage, and measures more than 77 sq. 
cms.  See DC 7801.  

The Board has considered the veteran's claim under DC 7805, 
for limitation of function of his left knee.  In this 
context, the Board notes that limitation of flexion and 
extension of the leg are rated under DCs 5260 and 5261.  
Under DC 5260, a noncompensable rating is warranted for 
flexion limited to 60 degrees, a 10 percent rating is 
warranted for flexion limited to 45 degrees, a 20 percent 
rating is warranted for flexion limited to 30 degrees, and a 
30 percent rating is warranted for flexion limited to 15 
degrees.  Under DC 5261, a noncompensable rating is warranted 
for extension limited to five degrees, a 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II, indicates that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  

In this case, the veteran has never been shown to have 
limitation of flexion or extension which would warrant a 
compensable disability rating, even when consideration has 
been given to the factors enumerated in 38 C.F.R. §§ 4.40 and 
4.45.  As noted above, the veteran was shown to have full 
range of motion at the January 2003 and September 2004 VA 
examinations.  See also private medical records dated May 
2004 to October 2006.  In addition, the November 2006 VA 
examination report shows that the veteran was able to 
demonstrate extension to 5 degrees and flexion to 120 degrees 
with pain beginning at 115 degrees, which are noncompensable 
under DCs 5260 and 5261, respectively.  Therefore, DC 7805, 
as evaluated under DCs 5260 and 5261, does not assist the 
veteran in obtaining a disability rating higher than the 10 
percent rating assigned herein.

The Board has considered the veteran's service-connected left 
knee ganglion cyst disability under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
after careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds there are no 
other diagnostic codes that provide a basis to assign an 
evaluation higher than the 10 percent rating currently 
assigned.  

The Board acknowledges the veteran's argument of entitlement 
to VA compensation for the effects of the arthritis and 
meniscal tear in the left knee.  In November 2006, a VA 
examiner provided opinion that the veteran's arthritis and 
meniscal tear were not part and parcel of the service 
connected residuals of recurrent ganglion cyst.  The opinion 
from the veteran's private medical examiner, received in 
August 2007, stated that it was "unknown" as to whether the 
ganglion cyst residuals contributed to the meniscus tears or 
development of arthritis.  It was opined, however, that the 
meniscus tears and development of arthritis were related to 
event(s) in service, rather than part and parcel of the 
disability at consideration before the Board at this time.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely- filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2007).

On this record, the Board finds that it has no jurisdiction 
to apply DC 5258 (pertaining to dislocated semilunar 
cartilage) or DC 5003 (pertaining to arthritis) as these 
aspects of the veteran's left knee disorder have not been 
properly appealed to the Board.  The Board has, however, 
referred these issues to the RO for appropriate action.  On 
the facts of this case as described above, the Board further 
finds that resolution of the service connection issues are 
not inextricably intertwined with the initial rating claim 
before the Board.

Therefore, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's service-
connected recurrent left knee ganglion cyst, status post 
excision, warrants a 10 percent evaluation, but no higher, 
under 38 C.F.R. § 4.118, DC 7804.  In so deciding, the Board 
has found that the veteran's reports of left knee 
symptomatology to be competent and credible evidence.  In 
fact, his statements provide the only basis for extending the 
10 percent rating assigned effective to the date of claim, as 
the VA examination reports in January 2003 and September 2004 
described the ganglion cyst as non-tender.  The Board finds 
no basis for a rating in excess of 10 percent for any point 
in time during the appeal period.

B.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The veteran service-connected disabilities are as follows: 
sleep apnea rated as 50 percent disabling under DC 6847; left 
shoulder dislocation, rated as 10 percent disabling under DC 
5203; left thumb arthritis, rated as 10 percent disabling 
under DC 5010; left knee scar, post excised cyst, rated as 
noncompensable (zero percent disabling) under DC 7805; and 
recurrent left knee ganglion cyst, status post excision, 
rated as 10 percent disabling under DC 7804, as discussed 
above.  

Based on the foregoing, the Board finds that the veteran does 
not meet the initial criteria for schedular consideration for 
entitlement to TDIU.  In this regard, the Board notes the 
veteran does not have one service-connected disability rated 
at least 60 percent.  In addition, while the veteran does 
have one service-connected disability rated more than 40 
percent disabling, his other service-connected disabilities 
do not bring his combined rating to at least 70 percent.  See 
38 C.F.R. § 4.25 (2007).  Therefore, the initial criteria for 
schedular consideration for the grant of TDIU are not met 
under 38 C.F.R. § 3.14(a).  

The veteran may, however, be entitled to a total rating based 
on an extra-schedular considerations under 38 C.F.R. § 
4.16(b).  38 C.F.R. § 4.16(b) allows for a veteran who does 
not meet the threshold requirements for the assignment of a 
total rating based on individual unemployability but who is 
deemed by the Director of Compensation and Pension Services 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.  

The veteran's age and effects of non- service connected 
disability, however, are not factors for consideration.  38 
C.F.R. §§ 3.341(a), 4.19 (2007).  For a veteran to prevail on 
a claim based on unemployability, it is necessary that the 
record reflect some factor which places him in a different 
position than other veterans with the same disability rating.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough to prove unemployability.  
Additionally, it is noted that a high rating in and of itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  Thus, the question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

On his August 2004 VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability, the veteran 
reported that he had three years of college education and 
last worked as a Command Sergeant Major in the National Guard 
Reserves.  He claims that, since his discharge from active 
military service in March 2003, his service-connected sleep 
apnea, left knee ganglion cyst, left thumb, and left shoulder 
disabilities have precluded him from securing and maintaining 
substantially gainful employment.  He reports he does not get 
very much rest due to his service-connected sleep apnea 
disability and is unable to walk or sit for prolonged periods 
of time due to his service-connected left knee ganglion cyst 
disability.  

After carefully considering the pertinent evidence of record, 
the Board finds the evidence does not show that the veteran 
is incapable of performing the physical and mental acts 
required by employment due to his service-connected 
disabilities.  The Board notes that the physician who 
examined the veteran in September 2004 considered the 
veteran's service-connected sleep apnea, left shoulder, left 
thumb, and left knee ganglion cyst disabilities and stated 
that it would be difficult for the veteran to do employment 
that required physician work because of his left knee and the 
surgery that was performed on his left shoulder.  The 
September 2004 examiner also stated, however, that it was not 
likely that the veteran's service-related disabilities would 
prevent him from doing sedentary employment.  In making this 
determination, the September 2004 examiner noted that it was 
unclear what benefits the veteran would have if there was 
excision or aspiration of the left knee ganglion cyst and 
stated that it would be difficult to determine if the veteran 
would be able to do sedentary employment if there was 
additional treatment to the left knee.  

In this context, the Board notes that the evidence shows the 
veteran underwent a left knee arthroscopy and arthrotomy in 
September 2006; however, the evidence does not show or 
suggest that this additional treatment prevents the veteran 
from doing sedentary employment as he was released to regular 
activity after just three months of follow-up treatment.  

The Board does not doubt the veteran sincerely believes his 
service-connected disabilities render him unemployable; 
however, there is no indication that he is competent to 
render an opinion regarding matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nor is there any competent medical opinion evidence 
of record which establishes that the veteran in unemployable 
due to his service-connected disabilities.  See, e.g., July 
2007 statement from Dr. M.T.S.  Instead, the competent 
medical evidence of record establishes that the veteran is 
capable of securing and following substantially gainful 
sedentary employment.  

In sum, the evidence does not show that there is some factor 
which places the claimant in a different position than other 
veterans with the same disability ratings.  Van Hoose, 4 Vet. 
App. at 93.  There is no competent evidence that his service-
connected disabilities preclude him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  Thus, the Board finds 
that no basis exists to warrant referral of the claim to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  Bowling, 15 Vet. App. 1 (2001).  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to TDIU, and the 
benefit-of-the-doubt doctrine is not for application.  38 
C.F.R. § 4.16(a), (b) (2007); 38 U.S.C.A. § 5107(b) (West 
2002).  



ORDER

Entitlement to a 10 percent evaluation, but no higher, for 
service-connected recurrent left knee ganglion cyst, status 
post excision, is granted, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


